          Case 2:20-cv-01812-JFC Document 13 Filed 02/26/21 Page 1 of 1




                     IN THE UNITED STATED DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARC A. PARDOE,                                     )      Civil Action No. 2:20-1812
                                                     )
                        Plaintiff,                   )
                                                     )
        v.                                           )
                                                     )
 UNIFUND CCR, LLC,                                   )
                                                     )
                        Defendant.                   )

                                STIPULATION OF DISMISSAL

       AND NOW, come all parties, by and through their respective counsel, and hereby stipulate

that all of the claims raised by the Plaintiff in the above-captioned matter shall be dismissed with

prejudice, and the Court is requested to enter an appropriate Order for the purpose of

accomplishing the same. The parties further stipulate that each party shall bear the party’s own

attorney’s fees and costs.

                                     Respectfully submitted,

 MOYNIHAN LAW PC                                         DINSMORE & SHOHL LLP

 /s/ Mark G. Moynihan                                    /s/ Nicholas J. Godfrey
 Mark G. Moynihan                                        Nicholas J. Godfrey
 PA ID No. 307622                                        PA ID No. 312031
 2 Chatham Center, Suite 230                             1300 Six PPG Place
 Pittsburgh, PA 15219                                    Pittsburgh, PA 15222
 (412) 889-8535                                          412.288.5861
 mark@moynihanlaw.net                                    nicholas.godfrey@dinsmore.com

 Counsel for Plaintiff Marc A. Pardoe                    Counsel for Defendant Unifund CCR, LLC



       Dated: February 26, 2021
